42 F.3d 1406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jorge Luis LOPEZ, Plaintiff-Appellant,v.Gary L. HENMAN (NFN) Hill, (NFN) Walter, (NFN) Denney, (NFN)Sperry, (NFN) Quinn, (NFN) Vargas, (NFN) Mallein,Defendants-Appellees.
No. 94-3141.
United States Court of Appeals, Tenth Circuit.
Dec. 5, 1994.

ORDER AND JUDGMENT1
Before TACHA, BRORBY and EBEL, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing plaintiff Lopez's action alleging that the defendants conspired to subject him to retaliation, cruel and unusual punishment, and deliberate indifference to his medical needs, and provided him with inadequate medical treatment by failing to obtain requested medication.  The district court granted defendant's motion for summary judgment.  We affirm.


3
This action arose out of an incident that occurred while plaintiff was incarcerated at the United States Penitentiary in Leavenworth, Kansas.  Plaintiff cut himself on the arm and sought a prescription for a psychiatric medication.  He was advised to process his request through the prison's sick-call procedures for renewal of the prescription.  Following an administrative grievance proceeding regarding a one-day delay in filling the prescription after it had expired, the administrative grievance determination was that the short delay did not cause any injury to plaintiff.  In this action plaintiff alleges numerous constitutional violations related to the interruption of his medication and the treatment by prison officials.


4
We agree with the district court that plaintiff has failed to present material issues of fact that would support his allegation of constitutional injury.  We therefore AFFIRM for substantially the reasons given by the district court.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470